DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 29 December 2021, claim(s) 1, 3, 4, 11, 16, and 17 is/are amended per Applicant’s request. Claim(s) 2, 10, and 12 is/are cancelled. Therefore, claims 1, 3-9, 11, and 13-17 are presently pending in the application, of which, claim(s) 1, 16, and 17 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised 112 rejection of claims 4 and 10-12 are withdrawn in view of the amendments to the claims.

The previously raised 101 rejection is maintained. 

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 17 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is representative and has been amended to recite “determining analysis target data stored in a database by inputting a data set….” This is indefinite as it is unclear what this phrase is intended to mean. As there is no punctuation, per the rules of English grammar, the phrases of the sentence should be read from left to right modifying the one before; but if the analysis target data is already stored in a database then how can it be ‘determined’, and further if it is already stored in a database then what is achieved by inputting a data set? In view of the specification (see e.g. 0009), and the applicant’s remarks at page 8, this phrase is from a data set stored in a database by inputting the data set….”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 5-7 refer to claim 2, but that claim has been cancelled and thus cannot be the basis of a dependency under 112(d). These claims’ dependent claims cannot cure this deficiency and are thus correspondingly rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-9, 11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of determining data and using it to generating other data. 
This judicial exception is not integrated into a practical application because the additional elements of “server”, “processor including one or more cores”, “memory”, “non-transitory computer readable medium storing a computer program”, and “one or more processors of a computing device” amount to nothing more than generic computing components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. MPEP 2106.05(f). The dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-9, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (U.S. PGPub No. 2020/0273570 A1)(hereinafter Subramanian).


As per claim 1, Subramanian teaches a non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs procedures for providing a method to analyze data (0004), and the procedures include: 
determining an analysis target data (0004 – “historical data”) [from a data set] stored in a database by inputting [the] data set as a first input (0004 – claim data is received for an individual (i.e. the data set)) and at least one of analysis purpose, user selection data or user information as a first additional input (0004 - demographic data (i.e. user information) is used with claim data, collectively “data related to an individual”, is processed using a machine learning model to generate a prediction related to the individual (i.e. analysis target data); see also 0031 and 0034); 
determining an analysis scenario by inputting the analysis target data as a second input and at least one of characteristic of the analysis target data, analysis purpose or user information as a second additional input (0004 - population data) to a pre-trained analysis scenario determination model(0004, 0031 and 0034); and 
generating an analysis result for the analysis target data based on the analysis scenario (0004 – generate a prediction; see also 0031 and 0034).

But Subramanian does not appear to explicitly disclose: 
determining an analysis target data [from a data set] stored in a database by inputting [the] data set as a first input and at least one of analysis purpose, user selection data or user information as a first additional input to a pre-trained analysis target data determination model. 

Put more plainly, Subramanian teaches the use of one model that takes multiple inputs to determine an analysis result based on an analysis scenario, while the instant claims require 

As per claim 16, Subramanian teaches a method (0002) for providing data analysis comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 17, Subramanian teaches a server (Figure 3 item 320) for providing data analysis, comprising: a processor including one or more cores (Figure 4 item 420); and a memory (Figure 4 item 430); wherein the processor is configured to…. 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 3, Subramanian teaches the non-transitory computer readable medium according to claim 2, wherein determining the analysis target data includes: 
outputting the analysis target data by computing the data set and the additional input using the analysis target data determination model (0030).

As per claim 4, Subramanian teaches the non-transitory computer readable medium according to claim 3, wherein the user information includes at least one of user general information or user history information, wherein the user general information consists of identification information for distinguishing a user from other users or group information including information related to a group of the user, and wherein the user history information is an information related to the data analysis characteristics of a user (0004 and 0031 – historical claims are related to the data analysis characteristics being processed for the user).

As per claim 5, Subramanian teaches the non-transitory computer readable medium according to claim 2, wherein the analysis target data determination model is a trained model using training data which includes a data set as an input, includes at least one of analysis purpose, user selection data or user information as an additional input, and includes analysis target data as a label (0030-31).

As per claim 6, Subramanian teaches the non-transitory computer readable medium according to claim 2, wherein the analysis target data determination model is a trained model using training data generated based on feedback of the analysis target data of users (0030).

the non-transitory computer readable medium according to claim 2, wherein the analysis target data determination model is a model trained about a relationship between two or more items included in the data set (0031).

As per claim 8, Subramanian teaches the non-transitory computer readable medium according to claim 7, wherein the analysis target data determination model is a model trained about a relationship between the two or more items based on analysis items included in a data analysis history of users (0031).

As per claim 9, Subramanian teaches the non-transitory computer readable medium according to claim 1, wherein the procedures further include determining a preprocessing method for the analysis target data to perform the analysis scenario (0004 – data is anonymized; inherently the system must determine how to perform this).

As per claim 11, Subramanian teaches the non-transitory computer readable medium according to claim [1, wherein the determining an analysis scenario based on the analysis target data includes determining the analysis scenario based on at least one of characteristic of the analysis target data (0004 – user data), analysis purpose or user information]
wherein the determining the analysis scenario based on at least one of characteristic of the analysis target data, analysis purpose or user information includes at least one of: 
determining the analysis scenario based on an analysis scenario corresponding to at least one of information about contents included in the analysis target data included in the data analysis history of users or the analysis purpose; or 
determining the analysis scenario based on an analysis scenario included in a data analysis history of a user based on the user information (0004 – “historical data”).

As per claim 13, Subramanian teaches the non-transitory computer readable medium according to claim 1, wherein the data set includes data included in two or more heterogeneous databases (0004).

As per claim 14, Subramanian teaches the non-transitory computer readable medium according to claim 1, wherein the procedures further include performing preprocessing of a data based on a type of database in which the data included in the dataset is stored (0004 – anonymization occurs based on the database storing individually identifying data).

As per claim 15, Subramanian teaches the non-transitory computer readable medium according to claim 1, wherein the generating an analysis result for the analysis target data based on the analysis scenario includes generating the analysis result by assigning weight to an anomaly data among one or more data included in the analysis target data (0031 and 0064).

Response to Arguments
Applicant's arguments filed 29 December 2021 with regards to the rejection under 35 USC 101 have been fully considered but they are not persuasive. With regards to step 2A prong 1, the applicant argues that analyzing data comprises the use of dep learning, and thus cannot be mental process steps, and thus cannot be directed to an abstract idea. Firstly, deep learning is not claimed in any of the pending claims. Secondly, even if it were, describing the mental process steps to be implemented by deep learning makes them no less abstract. With regards to step 2A prong 2, the applicant argues that databases are big, thus precluding operations within the human mind, and that specific steps are recited tied to a specific machine; and that these taken together amount to a practical application of the abstract idea. Again, the claims do not stipulate that the databases are of a size that would disallow the human mind from being able to process them. Even if it did, court precedent has established that just because it is impractical for a human to do it mentally or with pen and paper does not mean that it is any less abstract. With respect to the “specific machine”, the examiner does not see one. The only elements present that indicate a machine are “server”, “processor including one or more cores”, “memory”, “non-transitory computer readable medium storing a computer program”, and “one or more processors of a computing device”. These are generic computing components, and not the descriptions of a specific device. As to step 2B analysis the applicant argues that because they have drafted the claims to require four inputs that are looked at by two different models that this is unique and efficient and thus eligible. The examiner disagrees as all the steps that the applicant has described are the abstract mental process steps and thus .
Applicant’s arguments, see pages 7-17, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11, and 13-17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165